DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s response filed on October 17, 2022, which has been entered into the file.  
Applicant has not amended any claims in this response.  
Claims 1-3, 5-10, 12-19 and 21-22 remain pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-3, 5-10, 12-19 and 21-22 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without “ZnS-Cr interface with interface located at 70 nm from the reflector core layer and 15 nm thick Cr absorber layer for light having wavelength of 434 nm” (please see paragraph [0056]), which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  The zero or near-zero electric field is determined by the calculating Maxwell’s equation with the specific thickness of the layers (dielectric and absorber layers), the specific refractive index of the layers and the wavelength of the light, (please see pages 12-16 of the specification of the instant application).  The near-zero electric field cannot be at interface of the high index of refraction dielectric layer and the absorber layer for any dielectric material with any thickness and refractive index and for any absorber material with any thickness and for light of any wavelength.  
The specification of the instant application (paragraph [0056]), specifically states that for the omnidirectional structure having the specific structure, specifically with dry deposited dielectric layer (3, ZnS) with a thickness of 70 nm (from Al reflector) and a Cr absorber (2) with a thickness of 15 nm, for the electromagnetic radiation with a wavelength of 434 nm, the near-zero electric field presence at the interface of the dielectric layer (3) and the absorber layer (2).  Yet if the radiation has a wavelength of 550 nm, the near-zero electric field is present at the thickness of 77 nm from the Al reflector, which means for the electromagnetic radiation has a wavelength of 550 nm, the near-zero electric field will NOT present at the interface of the dielectric layer and the absorber (Cr-ZnS interface).  This means that the limitation for the “near-zero electric field to present at the interface of the dry deposited layer and the dry deposited absorber layer” cannot be enable without the critical feature stated above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Bradley et al (PN. 6,157,489) in view of the patent issued to Raksha et al (PN. 7,169,472) and US patent application publication by Argoitia et al (US 2003/0190473 A1).
Bradley et al teaches a color flake including a non-shifting color interference film serves as the hybrid omnidirectional structural color pigment that is comprised of a multilayer stack having a reflector core layer (22, Figure 1), a high index of refractive dielectric layer (24) extending across the reflector core layer, an absorber layer (26) extending across the dielectric layer.  Bradley et al teaches explicitly that the multilayer stack having this multilayer interference structure can be non-shifting single color, which means that based on the interference effect the multilayer stack reflects single color of light independent of the viewing position or viewing angle, (please see column 10, lines 20-62, for instance magenta-to-magenta color), namely there is no color shifting when viewing from angles between 0 and 45 degrees.  Specifically, Bradley et al teaches that hue shift of the multilayer stack when viewing the multilayer stack from zero to 45 degrees is less than 30 degrees, (please see column 10, lines 22-62).  The wavelength spectrum for visible light has a wavelength band of 300 nanometers and since the visible spectrum consists of at least 7 different single color bands this means each of the single color band must have a full width at half maximum (FWHM) being less than 200 nm.  
Furthermore, Bradley et al teaches that the five layer design of the nonshifting color interference film has the identical layer materials and layer thickness as the instant application, (please see column 10, lines 22-62, please see reasons for rejections for claims 2, 3, and 5-9 below for the exact layer specifics), which means it inherently has the identical properties, namely, having a reflection band with predetermined full width at half maximum (FWHM) of less than 200 nm and a predetermined color hue shift less than 300 when the multilayer stack is exposed to broadband electromagnetic radiation and viewed from angles between 0 and 450” the same as the multilayer stack as the claims of instant application.  
Bradley et al teaches that the interference films of the multilayer stack, which implicitly includes the absorber layer and the dielectric layers, can be formed by art well known deposition methods such as physical vapor deposition method (PVD, known as dry deposition method, (please see column 4, line 10).  This means the absorbing layer and the dielectric layer are each of a dry-deposited layer.  It is further noted that the phrase concerning the "dry deposition" is considered to be product-by-process limitations that are not given patentable weight for these deposition methods are well known in the art and they do not distinguish the final product from the prior disclosure, (please see MPEP 2173.05(P)).  
Bradley et al further teaches that the reflector core layer, dry deposited nh dielectric layer and dry deposited absorber layer being substantially planar layer, (please see Figure 1).  
This reference has met all the limitations of the claims.  It however does not teach explicitly to include an outer oxide layer extending across said absorber layer.  Raksha et al in the same field of endeavor teaches a multilayer stack include reflector core layer, dielectric layer and absorber layer (please see Figure 5), wherein the multilayer stack further includes an outer transparent overlayer coating (114, Figure 5, or 52 and 54 of Figure 2) extends across the absorber layer, wherein the overlayer coating may comprises high refractive index oxide, (please see column 13, lines 25-40 and column 8) for providing protection to the multilayer stack.  One skilled in the art would therefore have been motivated at time of invention to apply the teachings of Raksha et al to include an outer oxide layer extends over the absorber layer for the benefit of providing protection to multilayer stack.  The phrases concerning the "wet deposition" is considered to be product-by-process limitations that are not given patentable weight for these deposition methods are well known in the art and they do not distinguish the final product from the prior disclosure, (please see MPEP 2173.05(P)).   Furthermore, both dry deposition and wet deposition methods are both well-known layer material coating processes in the art, it is obvious to one skilled in the art at the time of invention to use either well-known deposition method to form this outer oxide layer.  
With regard to the phrase “said dry deposited nh dielectric layer having a thickness between 0.1-2.0 quarter wave thickness for a desired control wavelength", Bradley et al teaches that the dielectric layer may have a 4 quarter wave thickness for a desired control wavelength of 506 nm.  Argoitia et al in the same field of endeavor teaches a five layer multilayer stack, without a diffractive structure, having the layer order of absorber/dielectric/reflector/dielectric/absorber, (please see Figure 6A), wherein the multilayer stack having no color shift when the dielectric layer comprises material with a  refractive index greater than 2.0 and having an optical thickness with a lower number of quarter waves such as 1.0 to 2.0 QW of the desired control wavelength, (please see paragraph [0057]).  It would then have been obvious to one skilled in the art to apply the teachings of Argoitia et al to modify the multilayer stack design of Bradley et al to make the dielectric layer having an optical thickness between 1.0 to 2.0 QW of the wavelength of desired control wavelength to keep the multilayer stack having non-color shifting and at the same time use less amount (by having less optical thickness) of dielectric layer material to save the cost of manufacture.  

With regard to the phrase “wherein the dry deposited high index of refraction (nh) dielectric layer is positioned so that an interface of the dry deposited high index of refraction (nh) dielectric layer and the dry deposited absorber layer is present a near-zero electric field for a target electromagnetic radiation wavelength”, this phrase is rejected under 35 USC 112, first paragraph, for the reasons stated above.  
Bradley et al teaches that the dry deposited high index of refraction dielectric layer (24) is positioned identically (i.e. structure-wise) as the multilayer stack of the claims, namely the dry deposited high index of refraction dielectric layer (24) is positioned to extend across the reflective core layer (22) and the dry deposited absorber layer (26) is positioned to extend across the dry deposited high index dielectric layer (24).   Bradley et al in light of Argoitia et al also teaches that the dry deposited high index of refraction dielectric layer (24, Figure 1) has the same thickness, namely between 1.0 to 2.0 quarter wave, as the multilayer stack of the instant application.  In particularly, Bradley in light of Argoitia et al teaches that the high index of refraction layer may comprise identical material (ZnS) and has the identical thickness range, namely within 1.0 and 2.0 quarter wave, as the instant application and the dry deposited absorber layer comprises identical material (Cr) and identical thickness.  This means the dry deposited high index of refraction dielectric layer of Bradley et al in light of Argoitia et al is positioned to inherently to present a near-zero electric field of target electromagnetic radiation wavelength at the interface of the dielectric layer and the absorber layer, the same way as the multilayer stack of the instant application.  
In an addition, according to the dielectric properties of a dielectric material, one skilled in the art would have the basic knowledge that the externally applied electric field would give rise a polarization field within the dielectric material (i.e. set up dielectric dipoles within), which will reduce the electric field within, (including the surface of the dielectric layer), the dielectric material layer.  The effective electric field ( E) within the dielectric layer relates to the applied electric field (E0) by the equation: E = (1/)*E0, wherein  is dielectric constant for a dielectric material.  This means the electric field would be reduced within the dielectric layer by the factor (1/).   This reduction of electric field is a natural phenomenon of a dielectric material.  The dielectric layer of Bradley et al in light of Argoitia et al therefore inherits the properties of reduction of the electric field within the layer, including the position of the surface of the layer at the interface to its adjacent layer.  Furthermore, the near zero electric field is the result of the calculation and solution of Maxwell’s equation for the combination layers including the dielectric layer and the absorber layer, which including the position at the interface of the dielectric layer and the absorber layer, it is either inherently true or obvious to one skilled in the art to design the layer materials and layer thickness to combine the effect of electric field reduction of the dielectric layer to have the near zero electric field occurs at the interface of the dielectric layer and the absorber layer.  

With regard to claim 2, Bradley et al teaches that the reflector core layer may comprise metallic materials such as aluminum (Al), (please see column 10, lines 20-32).  The thickness of the reflector core layer may be 800 Angstroms or 80 nm that is between 30 nm to 200 nm.   
With regard to claim 3, Bradley et al teaches that the dielectric layer may comprise high refractive index dielectric material such as cerium oxide (CeO2), titanium oxide (TiO2) and zinc sulfide (ZnS), (please see columns 5 and 10).  
With regard to claims 5 and 6, Bradley et al teaches that the absorber layer may comprise chromium (Cr), (please see column 10).  The thickness of the absorber layer may be 75 Angstroms or 7.5 nanometers that is between 2 nanometers to 30 nanometer.  
With regard to claims 7 and 8, Raksha et al teaches that the outer dielectric oxide layer may comprise high refractive index dielectric material such as cerium oxide (CeO2), tin oxide (SnO2), titanium oxide (TiO2) and zinc sulfide (ZnS), (please see column 8).  The layer thickness of the outer dielectric oxide layer may range from 5 nanometers to 10000 nanometers, (please see column 13, lines 38-40), that includes the range 5 to 200 nanometers.  
With regard to claim 9, Bradley et al in combination with Raksha et al teaches that the multilayer stack comprises a pair of high refractive index dielectric layers (20 and 24, Figure 1 of Bradley eta al, and 44 and 46, Figure 2 of Raksha et al) with the reflector core layer (22 of Bradley or "RMF” of Raksha et al ) extended therebetween and a pair of absorber layers (18 and 26 of Bradley et al or 48 and 50 or Raksha et al) with the said pair of dielectric layers (20 and 24 of Bradley et al or 44 and 46 of Raksha et al) extending therebetween.  The outer dielectric layer (52 and 54, of Raksha et al) extends across outer surfaces of the pair of absorber layers, (please see Figure 2 of Raksha et al).  
With regard to claims 10 and 11, Bradley et al in combination with the teachings of Raksha et al teaches that the thickness of the multilayer stack can be made to be less than 1 microns, (please see column 10, lines 20-62) which means that they could be less than 2 or 1.5 microns.  
With regard to claims 12 and 13, as shown in Figure 1 of Bradley et al in combination with the teachings of Raksha et al teaches that the multilayer stack can have less than 8 layers.  
With regard to claim 21, Bradley et al teaches that the reflector core layer may comprise metallic materials such as aluminum (Al), (please see column 10, lines 20-32), wherein the thickness of the reflector core layer may be 800 Angstroms or 80 nm that is between 30 nm to 200 nm.   Bradley et al teaches that the dielectric layer may comprise high refractive index dielectric material such as cerium oxide (CeO2), titanium oxide (TiO2) and zinc sulfide (ZnS), (please see columns 5 and 10).  Bradley et al further teaches that the absorber layer may comprise chromium (Cr), (please see column 10) wherein the thickness of the absorber layer may be 75 Angstroms or 7.5 nanometers that is between 2 nanometers to 30 nanometer.  



Claims 14-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Bradley et al (PN. 6,157,489) in combination with the teachings of Raksha et al (PN. 7,169,472) and US patent application publication by Argoitia et al (US 2003/0190473 A1).
Bradley et al teaches a color flake including a non-shifting color interference film serves as the hybrid omnidirectional structural color pigment, which implicitly includes a process for making the color pigment, wherein the process comprises a steps of providing a reflector core layer (22, Figure 1), forming a high index of refractive dielectric layer (24) extending across the reflector core layer, and forming an absorber layer (26) extending across the dielectric layer.  Bradley et al teaches explicitly that the multilayer stack having this multilayer interference structure can be non-shifting single color, which means that based on the interference effect the multilayer stack reflects single color of light independent of the viewing position or viewing angle, (please see column 10, lines 20-62, for instance magenta-to-magenta color), namely there is no color shifting when viewing from angles between 0 and 45 degrees.  Specifically, Bradley et al teaches that hue shift of the multilayer stack when viewing the multilayer stack from zero to 45 degrees is less than 30 degrees, (please see column 10, lines 22-62).  The wavelength spectrum for visible light has a wavelength band of 300 nanometers and since the visible spectrum consists of at least 7 different single color bands this means each of the single color band must have a full width at half maximum (FWHM) being less than 200 nm.  
Furthermore, Bradley et al teaches that the five layer design of the nonshifting color interference film has the identical layer materials and layer thickness as the instant application, (please see column 10, lines 22-62 please see reasons for rejections for claims 15-17 below for the exact layer specifics), which means it inherently has the identical properties, namely, having a reflection band with predetermined full width at half maximum (FWHM) of less than 200 nm and a predetermined color hue shift less than 300 when the multilayer stack is exposed to broadband electromagnetic radiation and viewed from angles between 0 and 450” the same as the multilayer stack as the claims of instant application.  
For the process of forming the multilayer stack, Bradley et al explicitly teaches that the interference films of the multilayer stack, which implicitly includes the absorber layer and the dielectric layers, can be formed by art well known deposition methods such as physical vapor deposition method (PVD, which is known as dry deposition method, (please see column 4, line 10).  
Bradley et al teaches that the reflector core layer, dry deposited nh dielectric layer and dry deposited absorber layer being substantially planar layer, (please see Figure 1).  
This reference has met all the limitations of the claims.  It however does not teach explicitly to include an outer oxide layer extending across said absorber layer.  Raksha et al in the same field of endeavor teaches a multilayer stack include reflector core layer, dielectric layer and absorber layer (please see Figure 5), wherein the multilayer stack further includes an outer transparent overlayer coating (114, Figure 5, or 52 and 54 of Figure 2) extends across the absorber layer, wherein the overlayer coating may comprises high refractive index oxide, (please see column 13, lines 25-40 and column 8) for providing protection to the multilayer stack.  One skilled in the art would therefore have been motivated to apply the teachings of Raksha et al to include an outer oxide layer extends over the absorber layer for the benefit of providing protection to multilayer stack.  
Bradley et al and Raksha et al teach that the layer of the multilayer stack may be formed by art well-known deposition methods such as physical vaporization deposition (PVD) and sputtering method, which are known in the art as dry deposition methods.  These references however do not teach explicitly that the outer dielectric oxide layer may be formed by wet deposition method.  
Argoitia et al in the same field of endeavor teaches a non-shifting pigment flakes serves as the hybrid omnidirectional structural color pigment, which implicitly includes a process for making such pigment flakes, wherein the process comprises the step of manufacturing a multilayer stack, by providing a reflector core layer (152, Figure 6B), by depositing a high index of refractive dielectric layer (154a) via chemical vapor deposition (CVD, known as dry deposition, please see paragraph [0119]), by depositing an absorber layer (146a) via chemical vapor deposition (CVD, known as dry deposition, please see paragraph [0119]).  Argoitia et al also teaches that the process including depositing an outer dielectric layer (158a) extending across the absorber layer, via either chemical vapor deposition (CVD) or sol gel hydrolysis (known as wet deposition, please see paragraph [0119]).  It would then have been obvious to one killed in the art to apply the teachings of Argoitia et al to alternatively using art well known wet deposition method to form the outer dielectric oxide layer for the benefit of using art well known method for coating or forming the layer.  
With regard to the feature “said dry deposited nh dielectric layer having a thickness between 0.1-2.0 quarter wave thickness for a desired control wavelength",  Bradley et al teaches that the dielectric layer may have a 4 quarter wave thickness for a desired control wavelength of 506 nm.  Argoitia et al in the same field of endeavor teaches a five layer multilayer stack, without diffractive structure, with the layer order of absorber/dielectric/reflector/dielectric/absorber, (please see Figure 6A), wherein the multilayer stack could have no color shift when the dielectric layer comprises material having a refractive index greater than 2.0 and an optical thickness with a lower number of quarter waves such as 1.0 to 2.0 QW of the desired control wavelength, (please see paragraph [0057], the multilayer stack disclosed in this paragraph has no diffractive structure).  It would then have been obvious to one skilled in the art to apply the teachings of Argoitia et al to modify the multilayer stack design of Bradley et al to make the dielectric layer having an optical thickness between 1.0 to 2.0 QW of the wavelength of desired control wavelength to keep the multilayer stack having non-color shifting and at the same time use less amount (by having less optical thickness) of dielectric layer material to save the cost of manufacture.  
With regard to the amended phrase “wherein the dry deposited high index of refraction (nh) dielectric layer is positioned so that an interface of the dry deposited high index of refraction (nh) dielectric layer and the dry deposited absorber layer is present a near-zero electric field for a target electromagnetic radiation wavelength”, this phrase is rejected under 35 USC 112, first paragraph, for the reasons stated above.  
Bradley et al teaches that the dry deposited high index of refraction dielectric layer (24) is positioned identically (i.e. structure-wise) as the multilayer stack of the claims, namely the dry deposited high index of refraction dielectric layer (24) is positioned to extend across the reflective core layer (22) and the dry deposited absorber layer (26) is positioned to extend across the dry deposited high index dielectric layer (24).   Bradley et al in light of Argoitia et al also teaches that the dry deposited high index of refraction dielectric layer (24, Figure 1) has the same thickness, namely between 1.0 to 2.0 quarter wave, as the multilayer stack of the instant application.  In particularly, Bradley in light of Argoitia et al teaches that the high index of refraction layer may comprise identical material (ZnS) and has the identical thickness range, namely within 1.0 and 2.0 quarter wave, as the instant application and the dry deposited absorber layer comprises identical material (Cr) and identical thickness.  This means the dry deposited high index of refraction dielectric layer of Bradley et al in light of Argoitia et al is positioned to inherently to present a near-zero electric field of target electromagnetic radiation wavelength at the interface of the dielectric layer and the absorber layer, the same way as the multilayer stack of the instant application.  
In an addition, according to the dielectric properties of a dielectric material, one skilled in the art would have the basic knowledge that the externally applied electric field would give rise a polarization field within the dielectric material (i.e. set up dielectric dipoles within), which will reduce the electric field within, (including the surface of the dielectric layer), the dielectric material layer.  The effective electric field ( E) within the dielectric layer relates to the applied electric field (E0) by the equation: E = (1/)*E0, wherein  is dielectric constant for a dielectric material.  This means the electric field would be reduced within the dielectric layer by the factor (1/).   This reduction of electric field is a natural phenomenon of a dielectric material.  The dielectric layer of Bradley et al in light of Argoitia et al therefore inherits the properties of reduction of the electric field within the layer, including the position of the surface of the layer at the interface to its adjacent layer.  Furthermore, the near zero electric field is the result of the calculation and solution of Maxwell’s equation for the combination layers including the dielectric layer and the absorber layer, which including the position at the interface of the dielectric layer and the absorber layer, it is either inherently true or obvious to one skilled in the art to design the layer materials and layer thickness to combine the effect of electric field reduction of the dielectric layer to have the near zero electric field occurs at the interface of the dielectric layer and the absorber layer.  

With regard to claim 15, Bradley et al teaches that the reflector core layer may comprise metallic materials such as aluminum (Al), (please see column 10, lines 20-32).  The thickness of the reflector core layer may be 800 Angstroms or 80 nm that is between 30 nm to 200 nm.   Bradley et al also teaches that the dielectric layer may comprise high refractive index dielectric material such as cerium oxide (CeO2), titanium oxide (TiO2) and zinc sulfide (ZnS), (please see column 10).  For the multilayer stack to be of no color shift, Bradley et al teaches that the thickness of the dielectric layer could have about 4 quarter waves (QWOT) at desired wavelength.  Argoitia et al also teaches that the dielectric layer may comprise high refractive index dielectric material such as cerium oxide (CeO2), tin oxide (SnO2), titanium oxide (TiO2) and zinc sulfide (ZnS), (please see paragraph [0098]).  For the multilayer stack to be of no color shift, the thickness of the dielectric layer should be with low number of quarter waves such as 1-2 QW, (please see paragraph [0057]).  
With regard to claim 16, Bradley et al teaches that the absorber layer may comprise chromium (Cr), (please see column 10).  The thickness of the absorber layer may be 75 Angstroms or 7.5 nanometers that is between 2 nanometers to 30 nanometer.  
With regard to claim 17, Argoitia et al teaches that the outer dielectric layer may comprise high refractive index dielectric material such as cerium oxide (CeO2), tin oxide (SnO2), titanium oxide (TiO2) and zinc sulfide (ZnS), (please see paragraph [0098]).  The layer thickness of the outer dielectric oxide layer may also be a number of quarter wave, which means that it has a physical thickness about 60 nanometers, (please see paragraph [0057] and [0109]).  Raksha et al also teaches that the outer dielectric oxide layer may comprise high refractive index dielectric material such as cerium oxide (CeO2), tin oxide (SnO2), titanium oxide (TiO2) and zinc sulfide (ZnS), (please see columns 5 and 10).  The layer thickness of the outer dielectric oxide layer may range from 5 nanometers to 10000 nanometers, (please see column 13, lines 38-40), that includes the range 5 to 200 nanometers.  
With regard to claims 18 and 19, as shown in Figure 1 of Bradley et al in combination with the teachings of Raksha et al teaches that the multilayer stack can have less than 8 layers.  Also as shown in Figure 6B, Argoitia et al teaches that the multilayer stack can have less than 8 layers.  
With regard claim 22, Bradley et al teaches that the reflector core layer may comprise metallic materials such as aluminum (Al), (please see column 10, lines 20-32), wherein the thickness of the reflector core layer may be 800 Angstroms or 80 nm that is between 30 nm to 200 nm.   Bradley et al teaches that the dielectric layer may comprise high refractive index dielectric material such as cerium oxide (CeO2), titanium oxide (TiO2) and zinc sulfide (ZnS), (please see columns 5 and 10).  Bradley et al further teaches that the absorber layer may comprise chromium (Cr), (please see column 10) wherein the thickness of the absorber layer may be 75 Angstroms or 7.5 nanometers that is between 2 nanometers to 30 nanometer.  


Claims 1-3, 5-13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Argoitia et al (US 2003/0190473 A1) in view of the patent issued to Bradley et al (PN. 6,157,489).
Argoitia et al teaches a non-shifting pigment flakes serves as the hybrid omnidirectional structural color pigment that is comprised of a multilayer stack having a reflector core layer (152, Figure 6B), a high index of refractive dielectric layer (154a) extending across the reflector core layer, an absorber layer (146a) extending across the dielectric layer and an outer dielectric layer (158a) extending across the absorber layer.  Argoitia et al teaches explicitly that the multilayer stack having this multilayer interference structure can be non-shifting single color, which means that based on the interference effect the multilayer stack reflects single color of light independent of the viewing position or viewing angle, (please see paragraphs [0052] to [0053]), namely there is no color shifting when viewing from angles between 0 and 45 degrees.  The wavelength spectrum for visible light has a wavelength band of 300 nanometers and since the visible spectrum consists of at least 7 different single color bands this means each of the single color band must have a full width at half maximum (FWHM) being less than 300 nm.  
Furthermore, Argoitia et al teaches that the five layer design of the nonshifting color interference film has the identical layer materials and layer thickness as the instant application, (please see the reasons for rejections of the dependent claims 2, 3, and 5-9 below for the exact layer specifics), which means it inherently has the identical properties, namely, having a reflection band with predetermined full width at half maximum (FWHM) of less than 200 nm and a predetermined color hue shift less than 300 when the multilayer stack is exposed to broadband electromagnetic radiation and viewed from angles between 0 and 450” the same as the multilayer stack as the claims of instant application.  
Argoitia et al further teaches the non-shifting property of the multilayer stack may be achieved by selecting the thickness and refractive index of dielectric material, in particularly the dielectric layer having material with refractive index greater than 2.0 and an optical thickness with a lower number of quarter waves such as 1.0 to 2.0 QW of the desired control wavelength would make the multilayer stack having no color shift, (please see paragraph [0057]).   
Argoitia et al teaches that the absorber layer and the dielectric layers of the multilayer stack can be formed by art well known deposition methods such as chemical vapor deposition method (CVD, known as dry deposition method) or sol gel method (known in the art as wet deposition method, please see paragraph [0119]).  The phrases concerning the "dry deposition" and "wet deposition" are considered to be product-by-process limitations that are not given patentable weight for these deposition methods are well known in the art and they do not distinguish the final product from the prior disclosure, (please see MPEP 2173.05(P)).  
Concerning the phrase “reflector core layer, dry deposited nh dielectric layer and dry deposited absorber layer being substantially planar layer”, Argoitia et al teaches that the pigment flake comprises a multilayer interference structure that provides non-shifting single color property and an added diffractive structure for providing decorative features, (please see paragraph [0054]).  The multilayer with the reflector/dielectric/absorber layer structure without the diffractive structure can provide a non-shifting single color multilayer pigment as explicitly taught by Bradley et al, (please see column 10, lines 22-62, Figure 1).   One skilled in the art therefore can be motivated to utilize the multilayer stack structure taught by Argoitia et al to make a non-color shifting multilayer stack without the diffractive structure i.e. to have the layers substantially planar to provide multilayer stack only has the single color non-shifting property.   
Claim 14 has been amended to include the phrase “the dry deposited high index of refraction (nh) dielectric layer is positioned so that an interface of the dry deposited high index of refraction (nh) dielectric layer and the dry deposited absorber layer is present a near-zero electric field for a target electromagnetic radiation wavelength”.  This phrase is rejected under 35 USC 112, first paragraph, for the reasons stated above.  
Argoitia et al teaches that the dry deposited high index of refraction dielectric layer (154a, Figure 6B) is positioned identically to the multilayer stack of the claims, namely the dry deposited high index of refraction dielectric layer (154a) is positioned to extend across the reflective core layer (152) and the dry deposited absorber layer (156a) is positioned to extend across the dry deposited high index dielectric layer (154a).   In particularly, Argoitia et al in light of Bradley teach that the high index of refraction layer may comprise identical material (ZnS, please see paragraph [0098], Argoitia et al ) and has the identical thickness range, i.e. between 1.0 to 2.0 quarter wave, as the instant application and the dry deposited absorber layer comprises identical material (Cr, paragraph [0113]) and identical thickness.  This means the dry deposited high index of refraction dielectric layer of Argoitia et al is positioned therefore inherently present a near-zero electric field for a target electromagnetic radiation wavelength, the same way as the multilayer stack of the instant application, at the interface of the dielectric layer and the absorber layer. 
In addition, according to the dielectric properties of a dielectric material, one skilled in the art would have the basic knowledge that the externally applied electric field would give rise to a polarization field within the dielectric material (i.e. set up dielectric dipoles within), which will reduce the electric field within the dielectric material layer.  The effective electric field ( E) within the dielectric layer relates to the applied electric field (E0) by the equation: E = (1/)*E0, wherein  is dielectric constant for a dielectric material.  This means the electric field would be reduced within the dielectric layer by the factor (1/).   This reduction of electric field is a natural phenomenon of a dielectric material.  Furthermore, since the near-zero electric field is the result of the calculation and solution to the Maxwell’s equation for the multilayer layer structure including the dielectric layer and the absorber layer, it is either implicitly true or obvious to one skilled in the art to choose the layer materials and layer thickness to combine the effect of electric field reduction of the dielectric layer to design the near-zero electric field occurs at the interface of the dielectric layer and the absorber layer.  
With regard to claim 2, Argoitia et al teaches that the reflector core layer may comprise metallic materials such as aluminum (Al), silver (Ag), copper (Cu) and gold (Au), (please see paragraph [0097]).  The thickness of the reflector core layer may be between 10 nm to 200 nm, (please see paragraph [0101]).  
With regard to claim 3, Argoitia et al teaches that the dielectric layer may comprise high refractive index dielectric material such as cerium oxide (CeO2), tin oxide (SnO2), titanium oxide (TiO2) and zinc sulfide (ZnS), (please see paragraph [0098]).  For the multilayer stack to be of no color shift, the thickness of the dielectric layer should be with low number of quarter waves such as 1-2 QW, (please see paragraph [0057]).  
With regard to claims 5 and 6, Argoitia et al teaches that the absorber layer may comprise chromium (Cr), copper (Cu), (please see paragraph [0113]).  The thickness of the absorber layer could be between 3 nanometers to 50 nanometer.  
With regard to claims 7 and 8, Argoitia et al teaches that the dielectric layer may comprise high refractive index dielectric material such as cerium oxide (CeO2), tin oxide (SnO2), titanium oxide (TiO2) and zinc sulfide (ZnS), (please see paragraph [0098]).  The layer thickness of the outer dielectric oxide layer may also be a number of quarter wave, which means that it has a physical thickness about 60 nanometers, (please see paragraph [0057] and [0109]).  
With regard to claim 9, as shown in Figure 6B, Argoitia et al teaches that the multilayer stack comprises a pair of high refractive index dielectric layers (154a and 154b) with the reflector core layer (152) extended therebetween and a pair of absorber layers (156a and 156b) with the said pair of dielectric layers (154a and 154b) extending therebetween.  The outer dielectric layer (158a and 158b) extends across outer surfaces of the pair of absorber layers, (please see Figure 6B).  
With regard to claims 10 and 11, Argoitia et al teaches that the thickness of the multilayer stack can be made between 500 nanometers to 6 microns, (please see paragraph [0061]) which means that they could be less than 2 or 1.5 microns.  
With regard to claims 12 and 13, as shown in Figure 6B, Argoitia et al teaches that the multilayer stack can have less than 8 layers.  
With regard to claim 21, Argoitia et al teaches that the reflector core layer may comprise metallic materials such as aluminum (Al), silver (Ag), copper (Cu) and gold (Au), (please see paragraph [0097]) wherein the thickness of the reflector core layer may be between 10 nm to 200 nm, (please see paragraph [0101]).  Argoitia et al also teaches that the dielectric layer may comprise high refractive index dielectric material such as cerium oxide (CeO2), tin oxide (SnO2), titanium oxide (TiO2) and zinc sulfide (ZnS), (please see paragraph [0098]).  Argoitia et al further teaches that the absorber layer may comprise chromium (Cr), copper (Cu), (please see paragraph [0113]), wherein the thickness of the absorber layer could be between 3 nanometers to 50 nanometer that includes the range 2-30 nanometers.  


Claims 14-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Argoitia et al (US 2003/0190473 A1) in view of the patent issued to Bradley et al (PN. 6,157,489).
Argoitia et al teaches a non-shifting pigment flakes serves as the hybrid omnidirectional structural color pigment, which implicitly includes a process for making such pigment flakes, wherein the process comprises the step of manufacturing a multilayer stack, by providing a reflector core layer (152, Figure 6B), by depositing a high index of refractive dielectric layer (154a) extending across the reflector core layer via chemical vapor deposition (CVD, known as dry deposition, please see paragraph [0119]), by depositing an absorber layer (146a) extending across the dielectric layer via chemical vapor deposition (CVD, known as dry deposition, please see paragraph [0119]), and by depositing an outer dielectric layer (158a) extending across the absorber layer, via either chemical vapor deposition (CVD) or sol gel hydrolysis (known as wet deposition, please see paragraph [0119]).  
Argoitia et al teaches explicitly that the multilayer stack having this multilayer interference structure can be non-shifting single color, which means that based on the interference effect the multilayer stack reflects single color of light independent of the viewing position or viewing angle, (please see paragraphs [0052] to [0053]), namely there is no color shifting when viewing from angles between 0 and 45 degrees.  The wavelength spectrum for visible light has a wavelength band of 300 nanometers and since the visible spectrum consists of at least 7 different single color bands this means each of the single color band must have a full width at half maximum (FWHM) being less than 300 nm.  
Furthermore, Argoitia et al teaches that the five layer design of the nonshifting color interference film has the identical layer materials and layer thickness as the instant application, (please see the reasons for rejections of the dependent claims 15-17 below for the exact layer specifics), which means it inherently has the identical properties, namely, having a reflection band with predetermined full width at half maximum (FWHM) of less than 200 nm and a predetermined color hue shift less than 300 when the multilayer stack is exposed to broadband electromagnetic radiation and viewed from angles between 0 and 450” the same as the multilayer stack as the claims of instant application.  
Argoitia et al further teaches the non-shifting property of the multilayer stack may be achieved by selecting the thickness and refractive index of dielectric material, in particularly the dielectric layer having material with refractive index greater than 2.0 and an optical thickness with a lower number of quarter waves such as 1.0 to 2.0 QW of the desired control wavelength would make the multilayer stack having no color shift, (please see paragraph [0057]).   
Concerning the phrase “reflector core layer, dry deposited nh dielectric layer and dry deposited absorber layer being substantially planar layer”, Argoitia et al teaches that the pigment flake comprises a multilayer interference structure that provides non-shifting single color property and an added diffractive structure for providing decorative features, (please see paragraph [0054]).  The multilayer with the reflector/dielectric/absorber layer structure without the diffractive structure can provide a non-shifting single color multilayer pigment as explicitly taught by Bradley et al, (please see column 10, lines 22-62, Figure 1).   One skilled in the art therefore can be motivated to utilize the multilayer stack structure taught by Argoitia et al to make a non-color shifting multilayer stack without the diffractive structure i.e. to have the layers substantially planar to provide multilayer stack only has the single color non-shifting property.   

Claim 14 has been amended to include the phrase “the dry deposited high index of refraction (nh) dielectric layer is positioned so that an interface of the dry deposited high index of refraction (nh) dielectric layer and the dry deposited absorber layer is present a near-zero electric field for a target electromagnetic radiation wavelength”.  This phrase is rejected under 35 USC 112, first paragraph, for the reasons stated above.  
Argoitia et al teaches that the dry deposited high index of refraction dielectric layer (154a, Figure 6B) is positioned identically to the multilayer stack of the claims, namely the dry deposited high index of refraction dielectric layer (154a) is positioned to extend across the reflective core layer (152) and the dry deposited absorber layer (156a) is positioned to extend across the dry deposited high index dielectric layer (154a).   In particularly, Argoitia et al in light of Bradley teach that the high index of refraction layer may comprise identical material (ZnS, please see paragraph [0098], Argoitia et al ) and has the identical thickness range, i.e. between 1.0 to 2.0 quarter wave, as the instant application and the dry deposited absorber layer comprises identical material (Cr, paragraph [0113]) and identical thickness.  This means the dry deposited high index of refraction dielectric layer of Argoitia et al is positioned therefore inherently present a near-zero electric field for a target electromagnetic radiation wavelength, the same way as the multilayer stack of the instant application, at the interface of the dielectric layer and the absorber layer. 
In addition, according to the dielectric properties of a dielectric material, one skilled in the art would have the basic knowledge that the externally applied electric field would give rise to a polarization field within the dielectric material (i.e. set up dielectric dipoles within), which will reduce the electric field within the dielectric material layer.  The effective electric field ( E) within the dielectric layer relates to the applied electric field (E0) by the equation: E = (1/)*E0, wherein  is dielectric constant for a dielectric material.  This means the electric field would be reduced within the dielectric layer by the factor (1/).   This reduction of electric field is a natural phenomenon of a dielectric material.  Furthermore, since the near-zero electric field is the result of the calculation and solution to the Maxwell’s equation for the multilayer layer structure including the dielectric layer and the absorber layer, it is either implicitly true or obvious to one skilled in the art to choose the layer materials and layer thickness to combine the effect of electric field reduction of the dielectric layer to design the near-zero electric field occurs at the interface of the dielectric layer and the absorber layer.  
With regard to claim 15, Argoitia et al teaches that the reflector core layer may comprise metallic materials such as aluminum (Al), silver (Ag), copper (Cu) and gold (Au), (please see paragraph [0097]).  The thickness of the reflector core layer may be between 10 nanometers to 200 nanometers, (please see paragraph [0101]).  Argoitia et al also teaches that the dielectric layer may comprise high refractive index dielectric material such as cerium oxide (CeO2), tin oxide (SnO2), titanium oxide (TiO2) and zinc sulfide (ZnS), (please see paragraph [0098]).  For the multilayer stack to be of no color shift, the thickness of the dielectric layer should be with low number of quarter waves such as 1-2 QW, (please see paragraph [0057]).  
With regard to claim 16, Argoitia et al teaches that the absorber layer may comprise chromium (Cr), copper (Cu), (please see paragraph [0113]).  The thickness of the absorber layer could be between 3 nanometers to 50 nanometer.  
With regard to claim 17, Argoitia et al teaches that the outer dielectric layer may comprise high refractive index dielectric material such as cerium oxide (CeO2), tin oxide (SnO2), titanium oxide (TiO2) and zinc sulfide (ZnS), (please see paragraph [0098]).  The layer thickness of the outer dielectric oxide layer may also be a number of quarter wave, which means that it has a physical thickness about 60 nanometers, (please see paragraph [0057] and [0109]).  
With regard to claims 18 and 19, as shown in Figure 6B, Argoitia et al teaches that the multilayer stack can have less than 8 layers.  
With regard claim 22, Argoitia et al teaches that the reflector core layer may comprise metallic materials such as aluminum (Al), silver (Ag), copper (Cu) and gold (Au), (please see paragraph [0097]) wherein the thickness of the reflector core layer may be between 10 nm to 200 nm, (please see paragraph [0101]).  Argoitia et al also teaches that the dielectric layer may comprise high refractive index dielectric material such as cerium oxide (CeO2), tin oxide (SnO2), titanium oxide (TiO2) and zinc sulfide (ZnS), (please see paragraph [0098]).  Argoitia et al further teaches that the absorber layer may comprise chromium (Cr), copper (Cu), (please see paragraph [0113]), wherein the thickness of the absorber layer could be between 3 nanometers to 50 nanometer that includes the range 2-30 nanometers.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-3, 5-19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-13, 16-17 of U.S. Patent No. 10,788,608 in view of US patent issued to Raksha et al (PN. 7,169,472). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim multilayer structure with reflector core layer, dielectric layer and absorber layer that has reflectance of single color band having a FWHM of less than 200 nm and a color shift less 30 degrees when viewed from angles between 0 and 45 degrees.  Although the claims at issue do not disclose explicitly that the outer oxide layer comprises ZnS or MgF2, Raksha et al in the same field of endeavor teaches a multilayer stack with reflector/dielectric/absorber layer structure (42-48, Figure 2) and an outer dielectric overlay coating (54) wherein the dielectric overlay coating may comprise ZnS, (please see column 13, lines 25-40 and column 8, lines 44-50).  It would then have been obvious to one skilled in the art to apply the teachings of Raksha et al to use art well known dielectric material as the outer dielectric layer.  Since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

Claims 1-3, 5-19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,690,823. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim multilayer structure with reflector core layer, dielectric layer and absorber layer that has reflectance of single color band having a FWHM of less than 200 nm and a color shift less 30 degrees when viewed from angles between 0 and 45 degrees.  Furthermore, both the claims at issues and the cited patent disclose that the dielectric layer of the multilayer stack has an optical thickness less than 2.0 quarter wave (QW), which means inherently the multilayer stack of claims at issues would have a near-zero electric field at the interface of the dielectric layer and the absorber layer for a first incident electromagnetic wavelength and a larger electric field for a second incident electromagnetic wavelength, different from the first incident electromagnetic wavelength.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed April 29, 2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments concerning the rejection of claims under 35 USC 112, the condition for the near zero electric field to present at the interface of the dry-deposited dielectric layer and the dry-deposited absorber layer is for a target electromagnetic radiation wavelength, is to require the dielectric layer to have the specific material and specific thickness and the absorber layer to have the specific material and specific thickness, as explicitly agreed by the applicant in the remark, the claims however fail to specific disclose corresponding materials and thicknesses for the specific target wavelength to have the near zero electric field at the interface of the dielectric layer and the absorber layer.  Applicant being one skilled in the art in order for the near-zero electric field to occur at exactly the “interface” of high index dielectric layer and the absorber layer, which means the Maxwell’s equation is solved to have a specific solution, and solution of Maxell’s equation requires the layers material and thickness of the multilayer stack to have have specific values.  Layers have different specific materials and different thickness will not allow the near zero electric field to occur at the interface of the two layers.   
In response to applicant’s arguments, since the electric field is a result of the calculation of the art well known Maxwell’s equation, it is within general level skill in the art to use the Maxwell’s equation to design the near zero electric field at the interface of the dielectric layer and the absorber layer.  Furthermore, since the recited references disclose the multilayer stack has the identical layer structure with identical dielectric layer material and thickness and identical layer material of the absorber layer and thickness as of the instant application, the near zero electric field location therefore should be inherently met.  
In response to the arguments concerning the double patent rejection of the claims under patent number 10,788,608, it is known in the art that electric field is a natural phenomenon, whether it is explicitly disclosed or not electrical field of the incident electromagnetic radiation present naturally and since the multilayer structures of the cited patent in light of Raksha reference and the instant applicant are identical, this means the electric field with the near zero electric field is implicitly included.  
In response to the arguments concerning the double patent rejection of the claims under patent number 10,690,823 which states that the claimed outer dielectric layer that is a layer of wet deposited, the examine respectfully disagrees for the reasons.  It noted that the claims of the cited patent explicitly disclose to have an outer dielectric layer over the absorber layer.  The layer has to be deposited by a commonly known deposition method that includes either a dry deposition method or a wet deposition method.  The deposition method does not affect the function of the outer dielectric layer.  It is also known, the “deposition method” is considered to be product-by-process limitation that does not differentiate the final product, i.e. the outer dielectric layer over the absorber layer, from the prior art, (please see MPEP 2173.05 (p)).  The deposition method of the dielectric layer therefore does not differentiate the claims of the instant application from the cited patent.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872


/AUDREY Y CHANG/Primary Examiner, Art Unit 2872